UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1399


GURPREET SINGH,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 25, 2017                                          Decided: August 9, 2017


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gurpreet Singh, Petitioner Pro Se. Evan Paul Schultz, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gurpreet Singh, a native and citizen of India, petitions for review of an order of the

Board of Immigration Appeals (Board) dismissing his appeal from the immigration judge’s

denial of his requests for asylum and withholding of removal. * We have thoroughly

reviewed the record, including the transcript of Singh’s merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision. See INS v. Elias–Zacarias, 502 U.S.

478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Singh (B.I.A. Mar. 9, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




       *
         Singh does not challenge the denial of relief under the Convention Against Torture.
Accordingly, review of that issue is waived. See Ngarurih v. Ashcroft, 371 F.3d 182, 189
n.7 (4th Cir. 2004).

                                             2